Order entered October 1, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00925-CV

   HMS HOLDINGS CORP., HEALTH MANAGEMENT SYSTEMS, INC., AND HMS
                  BUSINESS SERVICES, INC., Appellants

                                                V.

  PUBLIC CONSULTING GROUP, INC., JAMES GAMBINO, AND JASON RAMOS,
                             Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-09047

                                               ORDER
       We GRANT appellee/cross-appellant Public Consulting Group, Inc.’s unopposed motion

to extend time to file brief and ORDER the brief tendered to the Clerk of the Court September

29, 2015 filed as of the date of this order.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE